Citation Nr: 0121404	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-24 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from April 1951 until April 
1955.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

It is noted that the veteran initially had requested a 
personal hearing before a Member of the Board, but this 
request was canceled in a written statement dated August 
2001, from the veteran's representative at the Oklahoma 
Department of Veterans Affairs.  There are no other 
outstanding hearing requests of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.  

2.  The veteran's PTSD is productive of subjective complaints 
of sleep impairment, nightmares and night sweats, along with 
intrusive thoughts and flashbacks; the veteran further 
complains of episodic depression and suicidal thoughts; 
however, there is no evidence of panic attacks, impaired 
memory, or circumstantial, circumlocutory, or stereotyped 
speech.  

3.  The evidence of record does not demonstrate difficulty in 
establishing and maintaining effective work and social 
relationships due to his PTSD.  



CONCLUSION OF LAW

The criteria for a higher disability rating for PTSD, 
currently rated as 30 percent, have not been met.  
38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher disability rating for his service-
connected PTSD.  A review of the record reveals that in an 
August 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective January 1998.  In October 1999, the veteran 
initiated a claim for an increased rating.  By rating 
decision in November 1999, the RO granted an increase in 
evaluation, assigning a 30 percent rating for the veteran's 
PTSD.  The veteran did not express disagreement with this 
decision, but in July 2000 he submitted a statement informing 
the RO that his condition had worsened since his last 
examination, and that he wished to be considered for a higher 
rating due to this.  In a September 2000 rating decision, the 
RO determined that no increase was warranted based on the 
evidence before them, and the 30 percent evaluation was 
continued.  The veteran filed a Notice of Disagreement in 
October 2000, maintaining that his PTSD is more severe than 
his rating reflects.    

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all service medical records, as well as VA PTSD 
examinations dated August 2000, November 1999 and June 1998.  
Additionally, VA outpatient treatment reports from June 1998 
through June 2000 are associated with the file.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the medical evidence of record reveals that the 
veteran was first examined for PTSD in June 1998.  At this 
time, the veteran presented with complaints of chronic and 
continuous nightmares, waking him three to four times each 
night.  The veteran stated that he had suffered from 
nightmares and interrupted sleep since his time in service, 
and had also been afflicted by flashbacks and intrusive 
thoughts.  Additionally, the veteran reported some 
ritualistic behavior, such as checking the doors and windows 
when he wakes up at night.  The veteran further complained of 
having difficulty working with other people.  No panic 
attacks were reported.  The veteran stated that he was 
currently supporting himself by selling pit bull terriers, 
and that he had 40 dogs for sale at the time.  He had set up 
a web site for marketing his business. 

The objective clinical findings made during the June 1998 
examination show that the veteran was found to be 
spontaneous, friendly and cooperative.  He was well oriented 
to time, place, person, and situation.  It was noted that the 
veteran was clearly found not to be psychotic.  There was no 
evidence of hallucinations, delusions, or paranoia.  There 
was also no impairment with his thought process or his 
ability to communicate.  The veteran's speech and language 
were found to be goal directed, intelligible and coherent.  
Speech was normal with normal flow.  While the veteran had 
noted having suicidal ideations in the past, he denied any 
such thoughts at the time of this examination.  No 
irritability or temper outbursts were detected.  The 
veteran's memory and cognitive processes were grossly intact.  
Judgment, reasoning and insight were found to be normal.  
Although the veteran did not speak of having panic attacks, 
he was found to have some underlying anxiety, as well as some 
depression with depressed mood.  The veteran was assigned a 
Global Assessment of Functioning (GAF) score of 70.

Medical records for outpatient treatment at the VA medical 
center in Muskogee, Oklahoma, show that in September 1999 the 
veteran was complaining that his symptoms of nightmares, 
depression, lack of energy and irritability were getting 
worse.  The VA psychologist noted that the veteran appeared 
anxious.  

In November 1999 the veteran reported for another VA 
examination.  At this time, he stated that he had become more 
socially isolated.  The veteran further reported that he 
became mentally tired very easily.  He reported having 
depression on occasion, as well as intrusive thoughts about 
the Korean War.  He stated having problems controlling his 
temper, and recounted an incident in which he became angry 
with a friend and needed to be restrained from hurting this 
person.  

The clinical findings at this November 1999 examination 
included proper orientation to time, place, person and 
situation.  The veteran was described as pleasant.  The 
veteran was found to have his memory intact, and his speech 
and language fell within normal limits.  There was no 
evidence of a thought disorder or psychosis.  The veteran 
denied suicidal or homicidal ideations.  There was no 
evidence of obsessive or ritualistic behavior, nor was there 
evidence of mood swings or anxiety.  The veteran was assigned 
a GAF score of 68.  It was noted that the veteran was 
currently taking anti-depressant medication.    

During outpatient treatment on February 14, 2000, it was 
noted that two of the veteran's grandchildren had recently 
been in an automobile accident, which caused the veteran 
distress.  The veteran was noted as having some suicidal 
ideation and a depressed mood. Upon evaluation on that same 
day, by a VA physician, the veteran was noted not to have 
suicidal or homicidal ideations.  Finally, a treatment report 
dated July 2000 shows that the veteran was again complaining 
of having weird dreams on a regular basis, and of waking up 
startled.   

Most recently, the veteran underwent a VA examination in 
August 2000.  At this time, the veteran stated that there had 
not been much change in his condition since his last 
examination.  He continued to complain of sleep impairment, 
nightmares, and night sweats.  He further noted having 
continued intrusive thoughts and flashbacks.  He reported 
suffering from episodic depression, which prevents him from 
accomplishing things.  Overall, he described his symptoms as 
"slightly worse" than they had been at his last 
examination.  Finally, the veteran noted that he was 
currently living with a friend who helps him care for his 
many dogs.

The clinical objective findings at the August 2000 
examination included intact memory, with no evidence of a 
thought disorder, mood swings, or anxiety.  His manner was 
cooperative and pleasant, and he was found to be spontaneous 
in conversation.  He was neatly dressed.  His mood was noted 
as being somewhat flat.  The examiner assigned a GAF score of 
60 to 65.    

As noted earlier, the RO assigned a 30 percent rating for the 
veteran's post-traumatic stress disorder pursuant to the 
schedular criteria set forth under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  A mental disorder is evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a).  A 30 percent 
evaluation is assigned if there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  A 50 percent evaluation 
requires evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130, 
DC 9411.

After thoroughly reviewing the evidence of record, as 
summarized above, the Board finds that the evidence supports 
a 30 percent rating, but no higher.  The evidence shows the 
veteran's PTSD symptomatology to consist of nightmares, 
interrupted sleep, and intrusive thoughts and flashbacks.  
The veteran had stated that he became mentally tired very 
easily.  Additionally, the veteran had reported some 
ritualistic behavior, episodic depression, and an inability 
to work with others.  Taken together these symptoms 
demonstrate a level of severity consistent with a 30 percent 
disability rating.  

The Board has considered whether the evidence of record more 
closely approximates the higher, 50 percent rating.  The 
Board observes that the schedule of ratings for mental 
disorders outlined in 38 C.F.R. § 4.130 enumerates nine 
symptoms representative of a 50 percent evaluation.  The 
objective medical evidence clearly indicates that six of 
these nine symptoms do not apply to the veteran's condition.  
These six symptoms are:  circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; and impaired abstract thinking.  The 
clinical evidence demonstrates that the veteran's speech and 
language were normal, that no panic attacks were reported, 
that there was no impairment with his thought process, that 
his memory was grossly intact, and that no problems existed 
with his judgment or ability to perform abstract thought.  

The remaining three symptoms listed as criteria for a 50 
percent rating under  38 C.F.R. § 4.130 include flattened 
affect; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   Here, the medical evidence associated with 
the file shows that at the August 2000 VA examination, the 
veteran's mood was found to be flat.  At this same 
examination the veteran had reported an inability to 
accomplish things.  The Board observes that the notation of 
flat mood was an isolated entry in the many treatment reports 
regarding this veteran, but in recognition of the Board's 
obligation to afford the veteran the benefit of the doubt as 
to any issue in which there is an approximate balance of 
positive and negative evidence, it is found without further 
analysis that the veteran has a flattened affect.  Thus, the 
first two symptoms listed in this paragraph apply to the 
veteran.

The final symptom to be contemplated among the criteria for a 
50 percent evaluation under 38 C.F.R. § 4.130 is a difficulty 
in establishing and maintaining effective work and social 
relationships.  As the entire basis of the rating scheme is 
to evaluate a level of disability that reflects occupational 
and social impairment, this last symptom is crucial to the 
analysis at hand.  The Board observes that at the June 1998 
VA examination, the veteran had complained of having 
difficulty working with others.  However, the file does not 
contain specific examples in support of this statement.   
Instead, the evidence of record shows that the veteran was 
engaged in the raising and sale of pit bull terriers, and 
that he had established a web site to further this goal.  The 
veteran had described himself as an entrepreneur during his 
June 1998 VA examination, and noted that in his adult life he 
estimated having over 100 jobs.  "I have tried to create my 
own ways to make money," he stated at the June 1998 
examination.  The evidence of record shows that the veteran 
continues to regard himself as an entrepreneur, and by 
engaging in the sale of dogs he is still adhering to his 
creed of creating ways to make money.  In short, the evidence 
does not demonstrate that his earning capacity has been 
significantly altered due to his PTSD, except to the extent 
already considered in his currently assigned 30 percent 
evaluation.  

With regard to social impairment, at the June 1998 VA 
examination, the veteran reported that he had been married 
and divorced three times.  His first marriage lasted for 17 
years, his second marriage lasted for one year, and his third 
marriage lasted for seven years, although he reported that he 
had been together with his ex-wife for 15 years.  This shows 
that despite the fact that the veteran has divorced, he was 
able to maintain several rather long-lasting relationships.  
He also has two adult children and seven grandchildren.  

In the November 1999 VA examination the veteran explained 
that he had recently lost his temper with a friend and needed 
to be restrained from acting out in a violent fashion.  While 
this information suggests social impairment, this statement 
must be weighed in light of all evidence of record.  For 
example, at the time of his June 1998 VA examination, the 
veteran confided that, as a young man, he had been involved 
in his share of fights, and that he would often "lose 
control."  Thus, there is no indication that this behavior 
is attributable to his PTSD.  Moreover, at his most recent VA 
examination, in August 2000, the veteran relayed that he was 
living with a friend, and reported no difficulties in getting 
along.  Finally, the Board notes that the veteran was 
consistently described by his examiners as cooperative and 
pleasant, with a neat appearance and a spontaneous 
conversational manner.   Thus, the evidence in the file does 
not establish to the satisfaction of the Board that the 
veteran suffered social impairment resulting from his PTSD, 
except to the extent already considered in his currently 
assigned 30 percent evaluation.

The Board notes that the veteran has reported feelings of 
suicidal thoughts, which is actually listed among the 
criteria for a 70 percent rating for PTSD.  However, in the 
most recent August 2000 VA examination, it was reported that 
the veteran had no plan or intent to harm himself.  
Additionally, considering the veteran's overall disability 
picture, as discussed above, the Board finds that the 
veteran's symptoms more closely approximate the criteria for 
the currently assigned 30 percent rating.  

With respect to the GAF, the Board notes that with each 
successive VA examination the veteran's score decreased.  
While he was first scored at 70 in June 1998, he was most 
recently scored at 60-65.  However, even this less favorable 
score does not indicate serious impairment.  The upward end 
of this range, 65, represents mild symptoms with the ability 
to generally function well and have some meaningful 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV); 38 C.F.R. § 4.130.  The lower end of 
the range, 60, represents moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Id.  This latter description applies to scores 51-60, which 
shows that at worst, the veteran was on the verge of the next 
category for milder symptomatology and greater ability to 
function.  

To summarize, the evidence shows that the veteran does not 
exhibit a majority of the symptoms required for a 50 percent 
evaluation under 38 C.F.R. § 4.130.  Two symptoms, flattened 
affect and disturbances of motivation and mood could be said 
to apply to the veteran.  Despite this applicability, the 
evidence of record does not show that these particular 
symptoms have caused a degree of occupational impairment that 
more closely approximates a rating of 50 percent for PTSD.  
Finally, the evidence does not sufficiently reveal that the 
veteran's disability picture reflects difficulty in 
establishing and maintaining effective work and social 
relationships, so as to warrant a rating assignment of 50 
percent.  Instead, the evidence more closely approximates the 
currently assigned 30 percent rating.  This conclusion is 
further supported by the veteran's GAF scores, which do not 
show serious impairment socially or occupationally.  Thus, 
for all of the reasons stated above, the Board finds that the 
present rating of 30 percent is appropriate based on the 
evidence of record, and the preponderance of the evidence is 
against a higher rating at this time.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
In conclusion, the current medical evidence, as previously 
discussed, does not warrant an evaluation in excess of 30 
percent.  Should the veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, the evidence does not reflect, nor does the 
veteran contend, that his PTSD has adversely affected his 
employability beyond that contemplated in the VA Schedule for 
Rating Disabilities, which is premised on the average 
impairment in earning capacity.  In other words, the Board 
does not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, the claim for a 
rating in excess of 30 percent for PTSD, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

